                               Case 2:19-cv-01304-RFB-DJA Document 27 Filed 05/06/20 Page 1 of 3




 1   ROBERT K. PHILLIPS
     Nevada Bar No. 11441
 2   TIMOTHY D. KUHLS
     Nevada Bar No. 13362
 3   PHILLIPS, SPALLAS & ANGSTADT LLC
     504 South Ninth Street
 4   Las Vegas, Nevada 89101
     (702) 938-1510
 5   (702) 938-1511 (Fax)
     rphillips@psalaw.net
 6   tkuhls@psalaw.net

 7   Attorneys for Defendant
     Walmart Inc. & Robert McCown
 8

 9                                     UNITED STATES DISTRICT COURT

10                                                DISTRICT OF NEVADA
11    SANDRA ENRIQUEZ, an Individual,                                       Case No.: 2:19-cv-01304-RFB-DJA
12                          Plaintiff,
13    v.                                                                    STIPULATION AND ORDER FOR
      WALMART,INC. d/b/a WALMART                                            DISMISSAL WITH PREJUDICE
14
      NEIGHBORHOOD MARKET, a Delaware
15    Corporation; ROBERT MCCOWN, an
      Individual; DOES I - X; and ROE BUSINESS
16    ENTITIES XI-XX, inclusive,

17                          Defendants.

18
            IT IS HEREBY STIPULATED AND AGREED, by the parties hereto, through their respective
19
     counsel of record, that the above-captioned matter be dismissed with prejudice, each party to bear that
20
     ...
21
     ...
22
     ...
23
     ...
24
     ...
25
     ...
26
     ...
27
     ...
28


                                                                   -1-
                               Case 2:19-cv-01304-RFB-DJA Document 27 Filed 05/06/20 Page 2 of 3




 1

 2   party’s own costs and attorney’s fees.

 3
     DATED this 5th day of May, 2020.                                   DATED this 5th day of May 2020
 4

 5
     CLAGGETT & SYKES LAW FIRM                                          PHILLIPS, SPALLAS & ANGSTADT LLC
 6

 7   /s/ Jennifer Morales                                                  /s/ Timothy D. Kuhls
     __________________________________                                 ____________________________________
 8   SEAN K. CLAGGETT, ESQ.                                             ROBERT K. PHILLIPS, ESQ.
     Nevada Bar No. 8407                                                Nevada Bar No. 14411
 9   JENNIFER MORALES, ESQ.                                             TIMOTHY D. KUHLS, ESQ.
     Nevada Bar No. 8829                                                Nevada Bar No. 13362
10   4101 Meadows Lane, Suite 100                                       504 S. 9th Street
11   Las Vegas, NV 89107                                                Las Vegas, NV 89101

12   Attorneys for Plaintiff                                            Attorneys for Defendant
     Sandra Enriquez                                                    Walmart Inc. & Robert McCown
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


                                                               -2-
                                Case 2:19-cv-01304-RFB-DJA Document 27 Filed 05/06/20 Page 3 of 3




 1   Sandra Enriquez
     Case No. 2:19-cv-01304-RFB-DJA
 2
                                                                ORDER
 3
            PURSUANT TO THE STIPULATION OF THE PARTIES, through their respective counsel, it
 4
     is hereby:
 5

 6          ORDERED, ADJUDGED, AND DECREED, that the above-captioned matter be dismissed,

 7   with prejudice, each party to bear that party’s own costs and attorney’s fees.

 8          DATED this ____
                        6th day of ____________________,
                                      May                2020.
 9
                                                                       ________________________________
10                                                                     RICHARD F. BOULWARE, II
                                                                       UNITED
                                                                   UNITED      STATES
                                                                          STATES       DISTRICT
                                                                                 DISTRICT JUDGE JUDGE
11
                                                                              DATED this
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


                                                                -2-
